Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant Notice is sent to correct the listing of allowed claims provided in part 3 of the Notice of 12/21/2020.  The prior notice incorrectly indicates the allowed claims are 16 and 22-33; the instant notice properly indicates that the allowed claims are 16, 22-24, 26, and 28-33.  The Issue Classification form is corrected to indicate that the total number of allowed claims is 11 claims.  Additionally, where claim 25 is cancelled, the dependency of claim 29 is amended as appropriate.

Elected Invention Allowed, Rejoinder of Withdrawn Claims
Claim 16 is allowed. Claims 22-25 (directed to combinations of alleles in genes in addition to the elected WDR4), previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions that require detection of alleles in WDR4 in combination with other genes, as set forth in the Office action mailed on 10/25/2018, is hereby withdrawn and claim 22-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angeline-Rose Babel, PhD on 12/08/2020.


The application has been amended as follows: 
Applicants’ amendments to the claims of 05/27/2020 are entered.  The claims are further amended as follows.

Claim 16 is amended to read as follow:
A method for treating a subject suspected of having an aggressive prostate cancer, the method comprising:
(i) obtaining a blood sample from a subject having prostate cancer; 
(ii) isolating genomic DNA from the sample; 

(iv) administering to the subject at least one cancer therapy for the treatment of prostate cancer.

In claim 22, the term “ (iv) ” is amended to recite “ (v) ”

In claim 23, the term “ (iv) ” is amended to recite “ (v) ”
 
In claim 24, the term “ (iv) ” is amended to recite “ (v) ”

Claim 25 is cancelled.

Claim 27 is cancelled.

In claim 28, line 1 is amended as follows:  The method of claim [[27]] 16, wherein the cancer

In claim 29, line 1 is amended as follows:  The method of claim [[25]] 24, wherein the method step of (iii) further comprises


Claim 34 is cancelled .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The methods of the allowed claims require the detection of particular allele content that is indicative of aggressive prostate cancer.  The association of a C allele at the rs2248490 SNP and a G allele at the rs15736 SNP with aggressive prostate cancer, as provided by the instant application, is not taught or particularly suggested by the prior art.  Additionally, the claims require administering a treatment to the particular subjects, where based on the allele content such treatment (e.g.:  as opposed to watchful waiting of prostate neoplasm) would be specifically beneficial to the particular subjects.   Such a benefit for the combined steps is not expected based on the teachings of the prior art, and the requirement for a treatment is an integration of the association into a practical application of the association.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634




/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634